Name: COMMISSION REGULATION (EC) No 3436/93 of 15 December 1993 fixing the quotas applying to imports into Spain of beef and veal products from third countries
 Type: Regulation
 Subject Matter: international trade;  animal product;  means of agricultural production;  Europe
 Date Published: nan

 16. 12. 93 Official Journal of the European Communities No L 314/13 COMMISSION REGULATION (EC) No 3436/93 of 15 December 1993 fixing die quotas applying to imports into Spain of beef and veal products from third countries case of deliveries to Spain, remain subject to that mecha ­ nism, restricts to live bovine animals the application of the STM in the beef and veal sector (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down rules for the application of quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), as amended by Regulation (EEC) No 3296/88 (2), and in particular Articles 1 (3) and 3 thereof, Whereas, pursuant to Article 77 of the Act of Accession, Spain may, until 31 December 1985, apply quantitative restrictions on imports from third countries ; whereas the said restrictions concern productos which are subject to the supplementary trade mechanism in the case of beef and veal ; whereas the initial quotas in volume were fixed in respect of each product or group of products by Commission Regulation (EEC) No 1870/86 (3) ; Whereas Commission Regulation (EEC) No 3831 /92 of 28 December 1992 amending Regulation (EEC) No 816/89 establishing the list of products subject to the supplementary trade mechanism in the fruit and vegeta ­ bles sector and determining the products which, in the HAS ADOPTED THIS REGULATION : Article 1 1 . The quotas for 1994 applying to imports into Spain of beef and veal products from third countries, referred to in Annex III to Regulation (EEC) No 491 /86 under the supplementary trade mechanism, are fixed in the Annex to this Regulation. 2. Articles 2 and 3 of Regulation (EEC) No 1870/86 shall remain applicable. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 54, 1 . 3 . 1986, p. 25. (2) OJ No L 293, 27. 10. 1988, p. 7. (3) OJ No L 162, 18. 6. 1986, p. 16. (4) OJ No L 387, 31 . 12. 1992, p. 47. No L 314/14 Official Journal of the European Communities 16. 12. 93 ANNEX Group CN code Description Quotas1994 1 0102 90 Live animals of the bovine species other than pure-bred breeding animals and animals for bullfights (head) 1 425